Case 2:19-cr-00008-NR Document 2341 Filed 09/02/20 Page 1 of 8




          UNITED STATES DISTRICT COURT
    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                          No. 2:19-cr-8


    UNITED STATES OF AMERICA,

                                v.

    WILLIAM FIELDER,

                                          Defendant


                  MEMORANDUM OPINION


    J. Nicholas Ranjan, United States District Judge

          A federal grand jury returned a superseding
    indictment charging Defendant William Fielder (and 45 co-
    defendants) with conspiracy to distribute and possess with
    intent to distribute Schedule I, II, and III controlled
    substances contrary to the provisions of 21 U.S.C. § 841
    and in violation of 21 U.S.C. § 846. [ECF 501]. Included
    among those substances were synthetic cannabinoids.

          Mr. Fielder now moves to dismiss the superseding
    indictment. [ECF 1760]. He argues that it is deficient
    because it does not adequately plead his knowledge that
    the synthetic cannabinoids were a controlled substance
    throughout the conspiracy.        After reviewing the
    superseding indictment and the relevant legal authorities,
    the Court disagrees.



                              -1-
Case 2:19-cr-00008-NR Document 2341 Filed 09/02/20 Page 2 of 8




           Initially, Mr. Fielder’s argument ignores that the
    superseding indictment lists more than just synthetic
    cannabinoids as being the object of the conspiracy. Mr.
    Fielder makes no argument as to his knowledge about
    those other substances.

           Moreover, even if the superseding indictment
    focused exclusively on synthetic cannabinoids, the
    government still would not have to plead that Mr. Fielder
    knew that they were controlled substances throughout the
    conspiracy. That’s because the government has made it
    clear—through a stipulation on the record—that it is not
    prosecuting Mr. Fielder (or any of his co-defendants) for
    conspiring to distribute unscheduled analogues. Because
    of that stipulation, all the government must allege is that
    Mr. Fielder knew the identity of the substances that were
    the object of the conspiracy. The government has done so.

          Finally, after carefully reviewing the superseding
    indictment, the Court finds that it contains all the other
    elements required by the Third Circuit to adequately state
    the charge in Count I. Accordingly, the Court will deny Mr.
    Fielder’s motion.

                  RELEVANT BACKGROUND

           Count I of the superseding indictment alleges that
    “[f]rom in and around January 2017 through in and around
    January 2019, in the Western District of Pennsylvania and
    elsewhere, the defendants…did knowingly, intentionally,
    and unlawfully conspire with each other and with persons
    both known and unknown to the grand jury to distribute
    and possess with intent to distribute Schedule I, II, and III
    controlled substances[.]” [ECF 501, pp. 2-4]. Count I then
    lists all the substances involved in the conspiracy,
    including several synthetic cannabinoid controlled
    substances. [Id. at pp. 3-4].

          Previously, three of Mr. Fielder’s co-defendants filed
    motions for a bill of particulars in this case. [ECF 1362;
    ECF 1370; ECF 1433]. In those motions, the moving
    defendants complained that the superseding indictment
    was too vague and asked the government to provide more
    particularized information about the timing and nature of
    the agreement to distribute the controlled substances.

                                -2-
Case 2:19-cr-00008-NR Document 2341 Filed 09/02/20 Page 3 of 8




    Defendants were most interested in information about the
    timing of any alleged agreement to distribute the synthetic
    cannabinoids because some of those substances were not
    scheduled controlled substances for the entire duration of
    the alleged conspiracy. Thus, depending on the timing, the
    government could be prosecuting Defendants for
    distributing an analogue, which could trigger different
    theories of the case and legal defenses. Mr. Fielder joined
    in those motions. [ECF 1412].

           During the argument on the motions, however, the
    government stipulated that it was not prosecuting any of
    the Defendants for conspiracy to distribute unscheduled
    analogues. [ECF 1604, 24:7-8 (noting the government “is
    not relying on these synthetic cannabinoids before they
    were scheduled”)].       Finding that the government’s
    stipulation obviated the need for a bill of particulars, the
    Court denied the motions for a bill of particulars. [ECF
    1613, p. 8]. The Court also found that the government “is
    judicially estopped from proceeding under an analogue
    theory at trial under the operative indictment, and the
    Court will instruct the jury accordingly.” [Id. at p. 9].

           Mr. Fielder has now separately moved to dismiss
    Count I of the superseding indictment. His motion is fully
    briefed and ready for decision.

                      LEGAL STANDARD

           Fed. R. Crim. P. 12(b) allows a defendant to file a
    motion that alleges “a defect in the indictment or
    information.” An indictment is valid if it “(1) contains the
    elements of the offense intended to be charged, (2)
    sufficiently apprises the defendant of what he must be
    prepared to meet, and (3) allows the defendant to show
    with accuracy to what extent he may plead a former
    acquittal or conviction in the event of a subsequent
    prosecution.” United States v. Kemp, 500 F.3d 257, 280 (3d
    Cir. 2007) (cleaned up). To be clear, “no greater specificity
    than the statutory language is required so long as there is
    sufficient factual orientation to permit the defendant to
    prepare his defense and to invoke double jeopardy in the
    event of a subsequent prosecution.” Id. (cleaned up).



                                -3-
Case 2:19-cr-00008-NR Document 2341 Filed 09/02/20 Page 4 of 8




          In reviewing the sufficiency of an indictment, the
    Court is limited in what it may consider, and its
    “determination must be based on whether the facts alleged
    in the indictment, if accepted as entirely true, state the
    elements of an offense and could result in a guilty verdict.”
    United States v. Bergrin, 650 F.3d 257, 268 (3d Cir. 2011)
    (cleaned up). Thus, the Court’s consideration of a motion
    to dismiss an indictment on this basis is, “generally
    speaking,” a “narrow, limited analysis geared only towards
    ensuring that legally deficient charges do not go to a jury.”
    Id.

                   DISCUSSION & ANALYSIS

    I.     The superseding indictment sufficiently
           pleads that Mr. Fielder knowingly conspired
           to distribute scheduled controlled substances.

           Mr. Fielder argues that Count I of the superseding
    indictment “is insufficient in that it fails to allege that [he]
    knew that the object of the conspiracy was the possession
    with intent to distribute a substance that was actually
    banned as a controlled substance during the time of his
    alleged participation in the conspiracy.” [ECF 1760, ¶ 8].
    Mr. Fielder specifically challenges the inclusion of
    synthetic cannabinoids that were “not listed as Schedule I
    controlled substances until July 10, 2018, seventeen
    months after the alleged commencement of the conspiracy.”
    [Id. at ¶ 10]. Mr. Fielder claims that he was incarcerated
    during the entire time of the alleged conspiracy, and
    “would therefore not be able to have knowledge as to
    whether a substance that had not been previously
    scheduled during his incarceration was now a controlled
    substance.” [Id. at ¶ 12]. But there are at least two
    problems with Mr. Fielder’s argument.

           First, it relies on a selective reading of the
    superseding indictment. The superseding indictment
    clearly states that Mr. Fielder and his co-conspirators
    “knowingly” conspired with each other to “distribute and
    possess with intent to distribute Schedule I, II, and III
    controlled substances[.]” [ECF 501, pp. 2-3]. Those
    substances are then listed in detail. [Id. at pp. 3-4]. Some
    were synthetic cannabinoids, but some were not. [Id.]. In
    any event, each substance was controlled at some point

                                 -4-
Case 2:19-cr-00008-NR Document 2341 Filed 09/02/20 Page 5 of 8




    during the conspiracy (i.e., between January 2017 and
    January 2019).

            Second, the “sometimes scheduled, sometimes not”
    status of the synthetic cannabinoids during the conspiracy
    is irrelevant. The government has stipulated that it is only
    prosecuting for the synthetic cannabinoids while those
    substances were scheduled. [ECF 1613, p. 8]. Thus, the
    heightened knowledge requirement of 21 U.S.C. § 841(a)(1)
    as applied to analogues does not apply, and the
    government does not have to prove Mr. Fielder’s specific
    knowledge of the scheduled status of the synthetic
    cannabinoids.1

           The Supreme Court has held that “the ordinary
    meaning of [§ 841(a)(1)] requires a defendant to know only
    that the substance he is distributing is some unspecified
    substance listed on the federal drug schedules.” McFadden
    v. United States, 576 U.S. 186, 192 (2015). The government
    can meet this requirement in two ways. “First, by showing
    that the defendant knew he possessed a substance listed
    on the schedules, even if he did not know which substance
    it was. Second, in the alternative, by showing that the
    defendant knew the identity of the substance he
    possessed.” Robinson v. United States, No. 14-64, 2020 WL
    1872354, at *4 (W.D. Pa. Apr. 15, 2020) (Hornak, J.)
    (cleaned up). So, here, the government could meet this
    requirement by simply showing that Mr. Fielder knew that
    synthetic cannabinoids were involved in the drug
    trafficking conspiracy. See United States v. Canfield, 758
    F. App’x 51, 54 (2d Cir. 2018) (“Canfield’s sufficiency
    challenge fails, for the government presented direct and
    circumstantial evidence that his coconspirators … knew
    they were trafficking in methylone and that methylone was
    a controlled substance.”). And that’s precisely what the



    1   Indeed, this Court already explained that the
    government’s representation that it was not prosecuting
    based on the analogue status of any synthetic cannabinoids
    “obviates the need to challenge the Superseding
    Indictment based on the knowledge element[.]” [ECF 1613,
    p. 8].

                               -5-
Case 2:19-cr-00008-NR Document 2341 Filed 09/02/20 Page 6 of 8




    government alleges in the superseding indictment.2 [ECF
    501, pp. 2-3].

           Mr. Fielder’s reliance on Rehaif v. United States, 139
    S.Ct 2191 (2019) to establish that the government was
    required to allege his knowledge of the controlled status of
    the synthetic cannabinoids is misplaced. [ECF 1760, ¶¶
    14-15]. The defendant in Rehaif was charged under 18
    U.S.C. § 922 (felon in possession statute) while Mr. Fielder
    is charged with conspiring to violate 21 U.S.C. § 841.
    “These are different statutory provisions—with different
    elements.” United States v. Thomas, No. 14-14, 2019 WL
    4942270, at *2 (N.D. Ind. Oct. 8, 2019). The “prohibited
    status” that required a “knowing” mens rea in Rehaif is not
    an element for the offense charged in the superseding
    indictment. Id. Again, as noted above, the government
    need not prove that Mr. Fielder knew that any substance
    was controlled, only that he knew what the substance was.
    Rehaif therefore does not apply. See, e.g., Bradley v. United
    States, No. 18-47, 2020 WL 4040365, at *6 (S.D. Ga. July
    17, 2020) (“Bradley was not convicted under either § 922(g)
    or § 924(a). Instead, he pleaded guilty to conspiracy to
    possess with intent to distribute controlled substances, in
    violation of § 846. Consequently, the decision in Rehaif has
    no bearing on Bradley’s case[.]”); United States v. McShan,
    No. 15-240, 2019 WL 6974392, at *2 (S.D. Ohio Dec. 20,
    2019) (finding that where defendant was convicted of 21
    U.S.C. §§ 841 and 846, “Rehaif provides no basis for relief”
    on his Section 2255 motion because “Rehaif interprets an
    entirely different statute”).

    II.   The superseding indictment contains all the
          necessary elements to state the charge against
          Mr. Fielder.

          After carefully reviewing the superseding
    indictment, the Court also concludes that it contains all the

    2 To the extent Mr. Fielder’s motion could be construed as
    a challenge to the government’s evidence of Mr. Fielder’s
    knowledge, such a challenge is inappropriate at this stage.
    A motion to dismiss an indictment “is not a permissible
    vehicle for addressing the sufficiency of the government’s
    evidence.” United States v. Huet, 665 F.3d 588, 595 (3d Cir.
    2012) (cleaned up).
                                -6-
Case 2:19-cr-00008-NR Document 2341 Filed 09/02/20 Page 7 of 8




    other elements required to adequately state the charge in
    Count I.

           First, the indictment tracks the statutory elements
    of the given offense—conspiracy to distribute and possess
    with intent to distribute controlled substances. The
    elements of that offense include:

          (1)    That two or more persons agreed to distribute
                 and possess with the intent to distribute a
                 controlled substance;

          (2)    That Defendant was a party to, or member of,
                 that agreement; and

          (3)    That Defendant joined the agreement or
                 conspiracy knowing of its objective to
                 distribute and possess with the intent to
                 distribute a controlled substance and
                 intending to join together with at least one
                 other alleged conspirator to achieve those
                 objectives; that is, that Defendant and at least
                 one other alleged conspirator shared a unity
                 of purpose and the intent to achieve those
                 objectives.

    United States v. Harvey, No. 12-113, 2014 WL 657595, at
    *2 (W.D. Pa. Feb. 20, 2014) (McVerry, J.). The superseding
    indictment alleges that Mr. Fielder and his co-defendants
    “knowingly, intentionally, and unlawfully conspire[d] with
    each other … to distribute and possess with intent to
    distribute Schedule I, II, and III controlled substances[.]”
    [ECF 501, pp. 2-3].         “Accordingly, the indictment
    articulates the elements of the offense charged.” United
    States v. Butler, No. 18-93, 2019 WL 2409052, at *4 (M.D.
    Pa. June 7, 2019).
           Second, the indictment fairly informs Mr. Fielder of
    the charge against which he must defend. The indictment
    plainly states the statutory provision he is charged with
    violating (21 U.S.C. § 846), lists the elements of that
    offense (as noted above), and provides the relevant time
    period by stating that acts supporting the alleged violation
    occurred “[f]rom in and around January 2017 through in


                               -7-
Case 2:19-cr-00008-NR Document 2341 Filed 09/02/20 Page 8 of 8




    and around January 2019.” [ECF 501].3 That is enough at
    this stage of the proceedings. See Huet, 665 F.3d at 595
    (holding that an indictment generally is sufficient “where
    it informs the defendant of the statute he is charged with
    violating, lists the elements of a violation under the
    statute, and specifies the time period during which the
    violations occurred.”) (citations omitted).

           Finally, the indictment includes the necessary
    information to “enable [Mr. Fielder] to plead an acquittal
    or conviction in bar of future prosecutions for the same
    offense.”    Butler, 2019 WL 2409052, at *5.          The
    Superseding Indictment “delineates the relevant time
    period and the types of controlled substances allegedly
    involved, demonstrating that [Mr. Fielder] has been
    provided with the necessary factual orientation to invoke
    double jeopardy.” Id. (cleaned up).

                        CONCLUSION

          For these reasons, the Court will deny Mr. Fielder’s
    motion to dismiss the superseding indictment [ECF 1760].
    A corresponding order will follow.

          DATED this 2nd day of September, 2020.

                             BY THE COURT:


                             /s/ J. Nicholas Ranjan
                             United States District Judge




    3 As noted above, the government, by its stipulation, has
    significantly narrowed the time frame of the alleged
    conspiracy to possess or possess with intent to distribute
    the synthetic cannabinoids. [ECF 1613, p. 2].
                              -8-
